                    Case 1:20-cr-00135-JMF Document 146 Filed 06/17/20 Page 1 of 1

                                                  Esere J. Onaodowan, Esq.
                                                            eonaodowan@eocdlaw.com                   . .                  . .
                                                                                                t 646 375 2119 c 718 427 3139

                                                            Christine E. Delince, Esq.
                                                            cdelince@eocdlaw.com                     . .
                                                                                               t 646 375 2117             . .
                                                                                                                    c 917 238 9332



                                                                                                June 16, 2020
BY ECF

Hon. Jesse M. Furman
Thurgood Marshall                                           Application GRANTED. The Clerk of Court is
United States Courthouse                                    directed to terminate Doc. 145.
40 Foley Square
New York, NY 10007                                                           SO ORDERED.


Re: U.S. v. Baranco (JMF)
20 Cr. 135
                                                                             June 16, 2020

Dear Judge Furman,

       I represent Edgardo Baranco, Jr. in the above captioned case. He is currently on home incarceration with

electronic monitoring. I am writing to respectfully request that Mr. Baranco’s bail conditions be modified to

include “a mental health evaluation and treatment as directed by Pretrial Services.” As previously discussed in

the June 3, 2020 letter addressed to the court, Mr. Baranco, Jr. reports that his mental and physical health is

beginning to suffer.


       I have spoken to Mr. Baranco’s Pretrial officer and he is not opposed to this modification.


Very truly yours,


Christine Delince, Esq.




       116 West 23rd Street, 5th Fl, NY 10011 f 646 677 6918 w eocdlaw.com facebook.com/OnaodowanDelince twitter.com/OandDLaw
